UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest reported): November 15, 2011 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 000-54437 26-4298300 (State or other jurisdictionof incorporation) Commissionfile number (IRS Employer Identification No.) 93-B Castillian Dr., Santa Barbara, California 93117 Registrant’s telephone number, including area code: (805) 968-0600 Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))/_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 15, 2011, Hypersolar, Inc. (the “Company”) issued a press release to announce that ishas filed a patent application for the production of renewable natural gas using sunlight, water and carbon dioxide. A copy of such press release is being furnished as Exhibit 99.1 to this current report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release November 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hypersolar, Inc. Date: November 15, 2011 By: /s/ Timothy Young Timothy Young Chief Executive Officer
